DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, and 9-24 are pending for examination.  
Claim Rejections - 35 USC § 112
The rejection of claims 1, 4, 6-7, 9-18, and 21-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.  However, a new rejection is set forth below.
Claim 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites wherein “the micelle comprises 2-7 molecules of PLGA grafted to branched chain PEI with the PLGA having a molecular weight of 20 kDaltons to 100 kDaltons...”  
Claim 21 recites the limitation "3-10 molecules of PLGA" and the limitation “4 kDa PLGA” in claim 1.  There is insufficient antecedent basis for these limitations in claim 1.  The scope of 3-10 molecules is greater than the 2-7 molecules recited in claim 1.
Claim 22-23 recite wherein the micelle comprises 1-5 molecules of PLGA grafted to branched PEI. Claim 1 does not provide support for wherein the number of PLGA molecules is below 2 molecules.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 4-7, and 9-24 is withdrawn in response to Applicant’s argument that the Lee et al. and Lu et al. references do not disclose or suggest a micelle comprising PLGA-g-PEI as claimed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-7, 9-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,232,050B1 in view of Lu et al. (2016; IDS 05/18/2022) and Kraft et al. (2013).
Applicant's arguments filed 05/18//2022 have been fully considered but they are not persuasive. Applicants requested to hold this rejection in abeyance until the rejections under 35 USC 103 are withdrawn and provided that the double patent rejection is shown to be proper.
Contrary to Applicant’s assertions, the issued claims and the pending claims are both drawn to particles and methods of using these particles to deliver therapeutic agents, including a nucleic acid to a subject.  The issued claims differ from the pending claims only to the extent that the issued claims do not recite wherein “the micelle comprises 2-7 molecules of PLGA grafted to branched chain PEI with the PLGA having a molecular weight of 20 kDaltons to 100 kDaltons.”
Additionally, instant claim 20 recites a method for preventing cardiovascular disease, restenosis, and or thrombosis in a subject.  However, this claim is rendered obvious by the issued claim drawn to methods for the delivery of particles comprising at least one therapeutic agent, and further where the at least one therapeutic agent include PDE4 inhibitor.  The PDE4 inhibitor, rolipram, is known in the art to be useful for protecting mice from ischemic stroke and thrombosis, see Kraft et al. (2013). 
Lu et al. teach PLGA-PEI polymers wherein the repeating unit comprises 2 PLGA units grafted to a branched PEI, see Figure 1.  Lu et al. also taught nanoparticle complexes of PLGA-PEI with DNA, wherein the N/P ratio was up to 14:1, see Table 2.  The PLGA-PEI/DNA complexes had a transfection efficiency than that of PEI/DNA, under the same conditions, without any significant cytotoxicity, see Figure 4. 
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have modified the claims of the issued US Patent to recite wherein “the micelle comprises 2-7 molecules of PLGA grafted to branched chain PEI with the PLGA having a molecular weight of 20 kDaltons to 100 kDaltons.” The person of ordinary skill would have been motivated to make this modification because the prior art teaches that these complexes have a higher transfection efficiency and lower cytotoxicity in comparison to PEI. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699